Case: 08-50999 Document: 00511286067 Page: 1 Date Filed: 11/05/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          November 5, 2010
                                     No. 08-50999
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee

v.

DAMIDRICK DESHONE FEARCE,

                                                   Defendant–Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 7:07-CR-41-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Damidrick Deshone Fearce moves for leave to proceed in forma pauperis
(IFP) on appeal from the district court’s denial of his 18 U.S.C. § 3582(c)(2)
motion for a sentence reduction. Fearce’s IFP motion is construed as a challenge
to the district court’s determination that his appeal was not taken in good faith.
See Baugh v. Taylor, 117 F.3d 197, 199-202 (5th Cir. 1997).
       Although Fearce argues that he is eligible for a sentence reduction and
that the district court should consider several issues on resentencing, Fearce

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 08-50999 Document: 00511286067 Page: 2 Date Filed: 11/05/2010

                                    No. 08-50999

does not challenge the district court’s sole basis for denying his § 3582(c)
motion—the court’s determination that Fearce was not eligible for a sentence
reduction because he had been sentenced to the statutory mandatory minimum
sentence of 240 months. Fearce’s failure to challenge the district court’s legal
analysis or its application in his case, “[i]n practical effect, . . . is the same as if
he had not appealed that judgment.” Brinkmann v. Dallas Cnty. Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987). Although pro se briefs are afforded
liberal construction, Haines v. Kerner, 404 U.S. 519, 520-21 (1972) (per curiam),
arguments must be briefed in order to be preserved. Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993).
      Fearce has abandoned any challenge to basis of the district court’s denial
of his § 3582(c) motion. See Brinkmann, 813 F.2d at 748. Consequently, the
appeal lacks any issue of arguable merit. See Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983). Fearce’s IFP motion is DENIED and his appeal is DISMISSED
as frivolous. See Baugh, 117 F.3d at 202; 5 TH C IR. R. 42.2.
      IFP DENIED; APPEAL DISMISSED.




                                           2